The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Ariyeh Akmal (Reg. #: 51388) on 09/09/2022.
The application has been amended as follows:
21. A non-transitory computer readable medium, comprising instructions for: 
selecting a control set of documents from a plurality of documents in a data store of a document system; presenting the control set of documents to a user; 
receiving an indicator of responsiveness for each of the documents of the control set of documents; and: 
a) determining a responsiveness score for each of the plurality of documents according to a scoring algorithm including determining a document responsiveness probability for the document, determining a weighted topic score for the document for each of a set of topics in a topic-related generative model based on the document responsiveness probability and a topic-document weight between the topic and the document, generating an initial responsiveness score based on the topic-document weights of the document for each topic and the weighted topic score, and normalizing the document responsiveness probability based on the initial responsiveness score to determine the responsiveness score for the document; 
b) determining a set of responsive documents of the plurality of documents based on the responsiveness score determined for each of the plurality of documents anda decision boundary score; 
c) determining a confidence score for the document system using the responsiveness score for each of the documents of the control set and the indicator of responsiveness for each of the control set documents received from the user; 
d) selecting one or more of the plurality of documents based on the responsiveness scores of the plurality of documents; 
e) presenting the one or more selected documents to the user; 
f) receiving the indicator of responsiveness from the user for each of the selected documents; 
g) refining the scoring algorithm based on the indicator of responsiveness for each of the selected document; and 
h) generating a desired confidence score for the document system and presenting the set of responsive documents to the user when the desired confidence score for the document system is achieved, wherein the confidence score for the document system is determined by comparing the responsiveness score for the documents of the control set to the indicator of responsiveness for the documents of the control set received from the user or by comparing the responsiveness score for the selected documents to the indicator of responsiveness for the selected documents received from the user.

33. A system, comprising: 
a processor; 
a non-transitory computer readable medium, comprising instructions for: 
obtaining a control set of documents, wherein the control set of documents are associated with a plurality of documents in a data store; 
receiving an indicator of responsiveness for each of the documents of the control set of documents; and: 
a) determining a responsiveness score for each of the plurality of documents according to a scoring algorithm, where in determining a responsiveness score for a document includes including determining a document responsiveness probability for the document, determining a weighted topic score for the document for each of a set of topics in a topic-related generative model based on the document responsiveness probability and a topic-document weight between the topic and the document, generating an initial and the weighted topic score, and normalizing the document responsiveness probability based on the initial responsiveness score to determine the responsiveness score for the document; 
b) determining a set of responsive documents of the plurality of documents based on the responsiveness score determined for each of the plurality of documents and a decision boundary score; 
c) determining a confidence score for the system using the responsiveness score for each of the documents of the control set and the indicator of responsiveness for each of the control set documents; 
d) selecting one or more of the plurality of documents based on the responsiveness scores of the plurality of documents; 
e) receiving an indicator of responsiveness for each of the selected documents; 
f) refining the scoring algorithm based on the indicator of responsiveness for each of the selected document; and 
g) generating a desired confidence score for the document system and determining a final set of responsive documents when the desired confidence score for the system is achieved, wherein the confidence score for the system is determined by comparing the responsiveness score for the documents of the control set to the indicator of responsiveness for the documents of the control set or by comparing the responsiveness score for the selected documents to the indicator of responsiveness for the selected documents.


Allowable Subject Matter
Reasons for Allowance
Claims 21-40  are allowed.
The following is an examiner’s statement of reason of allowance.  Applicant provided the eTDs to overcome the ODP rejections in view of parent applications (US 9,886,500; US10,191,977 & US11,030,230).  Furthermore, Examiner’s updated search results, the IDS  did not include any combination of prior art of record therefore the application is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Ryes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159a